DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 12/04/2020.  The arguments set forth are addressed herein below.  Claims 1-3, 5-6, 8-11, 28, and 43-82 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1 and 43 have been amended.  No new matter appears to have been entered.
Claim Objections
Claims 1, 8, 10-11, 43, 57-58, 60-67, 71-72, and 74-82 are objected to because of the following informalities: 
Claim 1 states, “controlling the input device to accept a combination of predicted rankings for each of the multiple different participants of the multiple separate events using the processor, the combination of predicted rankings indicating a predicted final ranking for each participant competing in the separate events” and “calculating a final score using the processor, wherein the processor combines together the predicted rankings for each of the separate events, and wherein the final score is calculated based on combinations of differences between the each of the predicted rankings and each of the corresponding final rankings for each of participants of the mulitple events”.  However, Claim 1 should state, “controlling the input device to accept a combination of predicted rankings for each of the multiple different participants of the multiple separate the multiple separate events” and “calculating a final score using the processor, wherein the processor combines together the predicted rankings for each of the multiple separate events, and wherein the final score is calculated based on combinations of differences between each of the predicted rankings and each of the corresponding final rankings for each participant of the multiple separate events”.  
Claims 8, 10-11, 60-67, 71, and 82 state, “multiple events”.  However, these claims should state, “multiple separate events” to maintain consistent language throughout Claim 1 and its dependent claims.
 Claim 43 states, “rendering an animated replay of at least one of the multiple different events using the processor, wherein the animated replay includes a graphical representation of at least a portion of the data about the multiple participants” and “using the processor to control a display device to display the animated replay of at least one of the multiple different events”.  However, Claim 43 should state, “rendering an animated replay of at least one of the different events using the processor, wherein the animated replay includes a graphical representation of at least a portion of the data about the multiple participants” and “using the processor to control a display device to display the animated replay of at least one of the different events”.
Claims 57-58, 72, and 74-81 state, “multiple events” or “multiple separate events”.  However, these claims should state, “different events” to maintain consistent language throughout Claim 43 and its dependent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 50-59 and 72-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “rendering an animated replay of at least one of the multiple different events using the processor, wherein the animated replay includes a graphical representation of at least a portion of the data about the multiple participants” in limitation 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 50-59 and 72-81 are rejected as they depend from rejected claim 43.
Furthermore, Claims 57-58, 72, and 74-81 recites the limitation “multiple events,”  “multiple separate events,” or “the data about multiple events”.  There is insufficient antecedent basis for these limitations in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44 and 70 of copending Application No. .  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the instant application claims encompass a method for controlling the input device to accept a combination of predicted rankings for each of the multiple different participants of the multiple separate events using the processor, the combination of predicted rankings indicating a predicted final ranking for each participant competing in the separate events; calculating a final score using the processor, wherein the processor combines together the predicted rankings for each of the separate events, and wherein the final score is calculated based on combinations of differences between the each of the predicted rankings and each of the corresponding final rankings for each of participants of the mulitple events; and rendering an animated replay of at least one of the multiple separate events using the processor, wherein the animated replay includes a graphical representation of at least a portion of the data about the multiple different participants, whereas the copending claims are directed to a method for controlling the input device to accept a combination of predicted final rankings predicting the final individual rankings for each participant of each event using the processor; calculating a final score using the processor, wherein the final score is calculated based on the difference between the predicted rankings and the final individual rankings for each participant of each of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/04/2020, with respect to the prior art rejection have been fully considered and are persuasive.  The prior art rejection of claims 1-3, 5-6, 8-11, 28, and 43-82 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715